Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2016/0136889 A1).
Regarding claim 14, Rolland et al  discloses a system for three-dimensionally bioprinting a tissue-engineered scaffold [0133] vascular conduit construct [0132, 0332, and 0335], comprising: a computer having a generated three-dimensional assembly model of the tissue-engineered vascular conduit construct [0132,0332 and 0335] wherein the generated three-dimensional assembly model of the tissue-engineering scaffold comprises struts [0333] patterned in a layer-by-layer scaffold, wherein the patterned layered struts are interlaid with cell-laden hydrogel, wherein the cell-laden hydrogel forms a vascular hydrogel conduit which is encompassed by the patterned layered struts [0133, 0135]. 
Rolland also teaches a hybrid printing control program executable by the computer for printing according to the generated three dimensional assembly model which comprises printing an iteratively manner to manufacture the struts patterned in the layer-by-layer scaffold 
Rolland’s invention comprises a (i) printing holding device on which the tissue-engineered vascular hydrogel conduit [0132, 0135, 0332 and 0335](ii) a strut printing device using an extruder or dispenser (extruder and dispenser are synonyms) for printing each strut in the patterned scaffold [0240-0242, 0141], (iii) a cell-laden hydrogel printing device using a photo-polymerization device for printing the cell-laden hydrogel patterns encompassing the vascular hydrogel conduit [ interlaid in the patterned scaffold [0050], (iv) a bath (liquid reservoir) containing a prepolymer hydrogel and cell solution [0113-0114]. 
Rolland further states the they hybrid printing control program iteratively is executed to (j) control the printing holding device to be positioned above the bath (jj) print a layer of the patterned struts using the strut printing device, (jjj) control the printing holding device to be positioned to submerge the printed layer of patterned struts in and out of the bath such that the printed layer of the patterned struts is infiltrated with the prepolymer hydrogel and cell solution from the bath; and (jv) print and form one of the patterned layers of struts with infiltrated cell-laden hydrogel patterns and the encompassed vascular hydrogel conduit [0113-0114] using the cell-laden hydrogel printing device and wherein sterile hybrid bioprinter is further controlled by the hybrid printing control program to maintain high cell viability in the prepolymer hydrogel and cell solution and the tissue-engineered vascular conduit construct [0132, 0332, and 0335]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used Rolland’s invention to print a tissue-engineered vascular conduit construct since Rolland’s versatility allows it to 
Regarding claim 15, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. “In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963); see aIso In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 16, Rolland discusses the photo-polymerization device is configured in the UV range [0168]. 
Regarding claim 17, Rolland discusses the polymerization is maintained for a time of 10 microseconds to 1 minute [0188]. This overlaps with applicant’s claimed range of 0.5 seconds to 5 minutes. 
Regarding claim 20, Rolland discloses a cooler system [0155, 0157]. One ordinary skilled in the art would recognize a cooler system includes an air blowing mechanism. 
Regarding claim 21, Rolland depicts a microcontroller and a controller in figure 5. The microcontroller and the controller inherently have connections, wires and antennas to connect with the computer and transmit signals. 
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant argues Rolland fails to teach vascular conduit constructs. However, Rolland discloses “the cells may be of differentiated cells from or corresponding to any type of tissue (e.g., blood, cartilage, bone, muscle, endocrine gland, exocrine gland, epithelial, endothelial, etc.), or may be undifferentiated cells such as stem cells or progenitor cells. In such embodiments the polymerizable liquid can be one that forms a hydrogel, including but not limited to those described in U.S. Pat. Nos. 7,651,683; 7,651,682; 7,556,490; 6,602,975; 5,836,313; etc” [0133]. Blood, cartilage, bone, etc reads on vascular conduit constructs. Rolland further discloses the creation of complex interconnected networks of structures such as open and closed cell structure by Rolland’s invention in paragraph [0332-0335]. These also can read on vascular conduit constructs such a conduits, lumens vessels or vascular system. Applicant’s use of the words “forms” and “encompassed” does not add any structural limitation. Rolland’s broader teachings include forming cells that make up the blood, cartilage, bone, muscle, endocrine gland, exocrine gland, epithelial or the like using polymerizable liquid that form hydrogels. Furthermore Applicant is reminded "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743